Exhibit 10.1






INFOSPACE, INC.






INDEMNIFICATION AGREEMENT




     THIS AGREEMENT entered into between InfoSpace, Inc., a Delaware corporation
("Company") and [INSERT NAME] ("Indemnitee") is effective as of [INSERT DATE]
(the "Effective Date").

     WHEREAS, it is essential to the Company to retain and attract as directors,
officers, and employees the most capable persons available;

WHEREAS, Indemnitee is a director, and/or officer, and/or employee of the
Company;

     WHEREAS, both the Company and Indemnitee recognize the substantial risk of
litigation and other claims that may be asserted against directors, officers,
and employees of corporations; and

     WHEREAS, in recognition of Indemnitee’s need for substantial protection
against personal liability to enhance Indemnitee’s continued and effective
service to the Company, and to induce Indemnitee to provide that service to the
Company as a director, officer, and/or employee, the Company provides, by means
of this Agreement, (i) for the indemnification of, and the advancing of expenses
to, Indemnitee to the fullest extent permitted by law, and, (ii) for the
coverage of Indemnitee under the Company’s directors’ and officers’ liability
insurance policies, to the extent such insurance is maintained and includes
Indemnitee as a covered party.

     NOW, THEREFORE, in consideration of the above promises and of Indemnitee’s
continued service to the Company directly or, at its request, with another
enterprise, the parties agree as follows:

1.      DEFINITIONS:     1.1. "Board" shall mean the Board of Directors of the
Company. Where appropriate, the term  

"Board" includes any committee of the Board of Directors to which the Board of
Directors has delegated authority to take the described action.

     1.2. "Change in Control" shall mean, the earliest occurrence after the date
of this Agreement, of any of the following events: (a) any Person (other than a
trustee or other fiduciary who holds securities under an employee benefit plan
of the Company or a corporation owned directly or indirectly by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company) is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company that represent 20% or more of the total voting power
of the Company’s then outstanding Voting Securities; (b) during any period of
two consecutive years, the Original Directors cease for any reason to constitute
a majority of the Board; (c) the consummation of a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
that would result in the Voting Securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least 80% of the total voting power represented by the Voting
Securities of either the Company or the surviving entity; (d) the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company (in one transaction or a
series of transactions) of all or substantially all of the Company’s assets, or
(e) there occurs any other event of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Exchange Act whether or not the Company is then subject to such
reporting requirement. As used in this definition: (i) "Voting

--------------------------------------------------------------------------------

Securities" shall mean any securities of the Company that vote generally in the
election of directors; (ii) "Person" shall have the meaning used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended; (iii)
"Beneficial Owner" shall have the meaning defined in Rule 13d-3 of that Act; and
(iv) "Original Directors" shall mean the individuals who, at the beginning of
the applicable period, constitute the Board plus any new director whose election
by the Board or nomination for election by the Company’s stockholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved.

     1.3. "Disinterested Director" shall mean a director of the Company who is
not and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.

     1.4. "Expenses" shall mean any expense paid or incurred in connection with
investigating, defending, being a witness in, or participating in (a) any
Proceeding or (b) establishing a right to indemnification under Sections 2 or 5
of this Agreement. Expenses include, without limitation, attorneys’ fees,
retainers, court costs, transcript costs, fees and expenses of experts and other
advisors (including accountants), travel expenses, duplicating costs, postage,
delivery service fees, filing fees, and all other disbursements or expenses of
the types typically incurred by parties, witnesses, and other participants in
connection with a Proceeding.

     1.5. "Indemnifiable Event" shall mean any alleged event or occurrence
related to anything done, not done, or witnessed by Indemnitee in any capacity
listed in this sentence, and further related to the fact that Indemnitee (a) is
or was a director, officer, agent, or employee of the Company, (b) is or was
serving, at the request of the Company, as a director, officer, employee,
trustee, agent, limited partner, member or fiduciary of another foreign or
domestic corporation, partnership, joint venture, employee benefit plan, trust,
or other enterprise, and/or (c) was a director, officer, employee, or agent of a
foreign or domestic corporation that was a predecessor corporation of the
Company, or of another enterprise at the request of such predecessor
corporation. Indemnifiable Events include all such events that take place either
before or after the execution of this Agreement.

     1.6. "Independent Counsel" shall mean the person or body appointed to be
the Reviewing Party under the circumstances and provisions described in Section
3.

     1.7. "Proceeding" shall mean any legal dispute that relates to an
Indemnifiable Event. The legal disputes that constitute Proceedings include any
threatened, pending, or completed action, suit, arbitration, alternative dispute
mechanism, inquiry, administrative or legislative hearing, investigation, or any
other actual, threatened, or completed proceeding (including any and all
appeals), whether conducted by the Company or any other party, whether formal or
informal, and whether civil, criminal, administrative, investigative, or other,
and in each case whether or not commenced prior to the date of this Agreement.

     1.8. "Reviewing Party" shall mean the person, persons, or entity that has
the authority to determine whether Indemnitee is entitled to indemnification.

2.      AGREEMENT TO INDEMNIFY.     2.1. General Agreement. In the event
Indemnitee was, is, or is threatened to become a party to,  

witness in, or other participant in a Proceeding, the Company shall indemnify
Indemnitee from and against any and all (a) Expenses, liability, loss,
judgments, fines, ERISA excise taxes and penalties, and amounts paid or to be
paid in settlement, (b) interest, assessments, or other charges imposed thereon,
and (c) federal, state, local, or foreign taxes imposed as a result of the
actual or deemed receipt of any payments under this Agreement.

- 2 -

--------------------------------------------------------------------------------

Company's indemnification obligation in this paragraph shall be applied to the
fullest extent permitted by applicable law. To the extent that a change in
applicable law (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the
Company’s articles of incorporation, by-laws, applicable law, or this Agreement,
it is the intent of the parties that Indemnitee enjoy by this Agreement the
greater benefits so afforded by such change; to the extent that such change(s)
would narrow the Indemnitee's rights or the Company's obligations hereunder,
they will not limit or affect the scope of this Agreement; provided, however,
that any changes required by applicable law to be applied to this Agreement
shall be so applied regardless of whether the effect of such change is to narrow
the Indemnitee's rights or the Company's obligations hereunder.

2.2. Initiation of Proceeding. Notwithstanding anything in this Agreement to the
contrary,

Indemnitee shall not be entitled to indemnification or advancement pursuant to
this Agreement in connection with any Proceeding initiated by Indemnitee unless
(a) the Company has joined in, or the Board has consented to, such Proceeding;
or (b) the Proceeding is one to enforce indemnification rights under Section 5.

     2.3. Expense Advances. If so requested by Indemnitee, the Company shall
advance any and all Expenses to Indemnitee ("Expense Advances") within 20
calendar days after the receipt by the Company of a statement from Indemnitee
requesting such Expense Advances, whether before or after final disposition of
any Proceeding. Expense Advances shall be made without regard to Indemnitee’s
ability to repay the Expenses and without regard to Indemnitee’s ultimate
entitlement to indemnification under the provisions of this Agreement. The
Indemnitee shall qualify for Expense Advances solely upon the execution and
delivery to the Company of an undertaking (in form and substance reasonably
satisfactory to the Company) providing that the Indemnitee undertakes to repay
the Expense Advance if and to the extent that it is ultimately determined that
Indemnitee is not entitled to be indemnified by the Company. Expense Advances
shall include any and all Expenses incurred pursuing an action to enforce this
right of advancement. If Indemnitee has commenced legal proceedings in a court
of competent jurisdiction in the State of Delaware to secure a determination
that Indemnitee should be indemnified under applicable law, as provided in
Section 4, any determination made by the Reviewing Party that Indemnitee would
not be permitted to be indemnified under applicable law shall not be binding and
Indemnitee shall not be required to reimburse the Company for any Expense
Advance until a final judicial determination is made (as to which all rights of
appeal have been exhausted or have lapsed). Indemnitee’s obligation to reimburse
the Company for Expense Advances shall be unsecured and no interest shall be
charged thereon. For the sake of clarity, Expense Advances shall not be
considered personal loans.

     2.4. Mandatory and Partial Indemnification. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits in defense of any claim, issue, or matter in a Proceeding,
Indemnitee shall be indemnified against all Expenses incurred in connection with
that claim, issue, or matter. If Indemnitee is entitled to indemnification by
the Company for some, but not all, of the total amount paid or incurred by
Indemnitee in the Proceeding or other legal action to which the Expenses relate,
the Company shall indemnify Indemnitee for the portion to which Indemnitee is
entitled.

     2.5. Primacy of Indemnification. In the event that Indemnitee has rights to
indemnification, advancement of expenses, or liability insurance provided by a
third party or affiliates of Indemnitee (collectively, the "Outside
Indemnitors"), this section 2.5 shall govern the relationship between the
indemnification provided by the Company and that provided by the Outside
Indemnitors. The Company shall be the indemnitor of first resort, i.e., its
obligations to the Indemnitee under this Agreement and any indemnity provisions
set forth in its

- 3 -

--------------------------------------------------------------------------------

Certificate of Incorporation, Bylaws, or elsewhere (collectively, "Indemnity
Arrangements") are primary, and any obligation of the Outside Indemnitors to
advance expenses or to provide indemnification for the same expenses or
liabilities incurred by the Indemnitee is secondary and excess. The Company
shall advance the full amount of expenses incurred by the Indemnitee and shall
be liable for the full amount of all expenses, judgments, penalties, fines and
amounts paid in settlement by or on behalf of the Indemnitee, to the extent
legally permitted and as required by any Indemnity Arrangement, without regard
to any rights the Indemnitee may have against the Outside Indemnitors. The
Company irrevocably waives, relinquishes, and releases the Outside Indemnitors
from any claims against the Outside Indemnitors for contribution, subrogation,
or any other recovery of any kind arising out of or relating to any Indemnity
Arrangement. No advancement or indemnification payment by any Outside Indemnitor
on behalf of the Indemnitee shall affect the foregoing, and the Outside
Indemnitors shall be subrogated to the extent of such advancement or payment to
all of the rights of recovery of the Indemnitee against the Company. The Company
and the Indemnitee agree that the Outside Indemnitors are express third party
beneficiaries of the terms of this Section 2.5. The Company, on its own behalf
and on behalf of its insurers to the extent allowed by the policies, waives
subrogation rights against Indemnitee.

3.      REVIEWING PARTY.     3.1. Unless there has been a Change in Control, the
Reviewing Party shall be: (a) the Board of  

Directors of the Company acting by a majority vote of Disinterested Directors,
whether or not such majority constitutes a quorum of the Board of Directors; (b)
a committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, whether or not such majority constitutes a quorum; or
(c) if there are no Disinterested Directors, or if the Disinterested Directors
so direct, by Independent Counsel.

     3.2. After a Change in Control, or if there are no Disinterested Directors,
the Reviewing Party shall be the Independent Counsel. With respect to all
matters arising from a Change in Control concerning the rights of Indemnitee to
indemnity payments and Expense Advances under this Agreement or any other
agreement or under applicable law or the Company’s articles of incorporation or
by-laws now or hereafter in effect relating to indemnification for Indemnifiable
Events, the Company shall seek legal advice only from Independent Counsel
selected by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld), and who has not otherwise performed services for the
Company or the Indemnitee (other than in connection with indemnification
matters) within the last five years. The Independent Counsel shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. Such counsel shall render its written opinion to the Company and
Indemnitee as to whether and to what extent the Indemnitee should be permitted
to be indemnified under applicable law. The Company agrees to pay the reasonable
fees of the Independent Counsel.

4.      INDEMNIFICATION PROCESS AND APPEAL.     4.1. Indemnification Payment.
Indemnitee shall be entitled to indemnification of Expenses, and  

shall receive payment thereof, from the Company in accordance with this
Agreement within 30 calendar days after Indemnitee has made written demand on
the Company for indemnification, unless the Reviewing Party has provided a
written determination to the Company that Indemnitee is not entitled to
indemnification under applicable law. The Reviewing Party making the
determination with respect to Indemnitee’s entitlement to indemnification shall
notify Indemnitee of such written determination no later than two business days
after providing such notice to Company. A demand for indemnification under this
Agreement shall include such

- 4 -

--------------------------------------------------------------------------------

documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification.

     4.2. Suit to Enforce Rights. Indemnitee shall have the right to enforce its
indemnification rights under this Agreement by commencing litigation in any
court of competent jurisdiction in the State of Delaware seeking an initial
determination by the court or challenging any determination by the Reviewing
Party if:

     (a) no determination of entitlement to indemnification has been made within
30 calendar days after Indemnitee has made a demand in accordance with Section
4.1;

     (b) payment of indemnification pursuant to Section 4.1 is not made within
30 calendar days after Indemnitee has made a demand in accordance with Section
4.1;

     (c) the Reviewing Party determines pursuant to Section 4.1 that Indemnitee
is not entitled to indemnification under this Agreement; or

     (d) Indemnitee has not received advancement of Expenses within 20 calendar
days after making such a request in accordance with Section 2.3.

     Any determination by the Reviewing Party not challenged by the Indemnitee
on or before the first anniversary of the date of the Reviewing Party’s
determination shall be binding on the Company and Indemnitee. The remedy
provided for in this Section 4 shall be in addition to any other remedies
available to Indemnitee in law or equity.

4.3.      Defense to Indemnification, Burden of Proof, and Presumptions.     (a)
To the maximum extent permitted by applicable law, in making a determination
with  

respect to entitlement to indemnification (or advancement of expenses)
hereunder, the Reviewing Party shall presume that an Indemnitee is entitled to
indemnification (or advancement of expenses) under this Agreement if Indemnitee
has submitted a request for indemnification in accordance with Section 4.1 of
this Agreement, and the Reviewing Party shall place the burden of proof on the
Company to overcome that presumption in connection with the making of any
determination contrary to that presumption.

     (b) It shall be a defense to any action brought by Indemnitee against the
Company to enforce this Agreement that it is not permissible under applicable
law for the Company to indemnify Indemnitee for the amount claimed; provided
that the burden of proving Indemnitee is not entitled to indemnification shall
be on the Company.

     (c) The following shall not be defenses to Indemnitee’s claim or create a
presumption that Indemnitee has not met any particular standard of conduct or
did not have any particular belief or understanding: (i) the failure of the
Reviewing Party to have made a determination as to whether Indemnitee has met
any particular standard of conduct or had any particular belief or
understanding, or (ii) the Reviewing Party's determination that Indemnitee has
not met such standard of conduct or did not have such belief or understanding.

     (d) For purposes of this Agreement, the termination of any claim, action,
suit, or proceeding, by judgment, order, settlement (whether with or without
court approval), conviction, or upon a plea of

- 5 -

--------------------------------------------------------------------------------

  nolo contendere, or its equivalent, shall not create a presumption that (i)
Indemnitee did not meet any particular standard of conduct or have any
particular belief or understanding or (ii) that a court has determined that
indemnification is not permitted by applicable law.   5.      INDEMNIFICATION
FOR EXPENSES INCURRED IN ENFORCING RIGHTS.     5.1. The Company shall indemnify
Indemnitee against any and all Expenses that are incurred by  

Indemnitee in connection with any claim asserted against or action brought by
Indemnitee for:



  (a) enforcement of this Agreement;




     (b) indemnification of Expenses or Expense Advances by the Company under
this Agreement or any other agreement or under applicable law or the Company’s
articles of incorporation or by-laws, now or hereafter in effect, relating to
indemnification for Indemnifiable Events; and/or

     (c) recovery under directors’ and officers’ liability insurance policies
maintained by the Company.

     5.2. If requested by Indemnitee, the Company shall advance such Expenses to
Indemnitee on such terms and conditions set forth in Section 2.3.

6.      NOTIFICATION AND DEFENSE OF PROCEEDING.     6.1. Notice. Promptly after
receipt by Indemnitee of notice of the commencement of any Proceeding,  

Indemnitee will, if a claim in respect thereof is to be made against the Company
under this Agreement, notify the Company of that commencement; provided that the
omission so to notify the Company will not relieve it from any liability that it
may have to Indemnitee, except to the extent such failure to make notice has
actually impaired the Company’s ability to defend that Proceeding.

6.2.      Defense.     (a) With respect to any Proceeding for which the
Indemnitee has provided notice to  

Company, the Company will be entitled to participate in the Proceeding at its
own expense and, unless Indemnitee has reasonably determined that there may be a
conflict of interest between Indemnitee and the Company in the defense of the
Proceeding, the Company may assume the defense of such Proceeding with counsel
reasonably satisfactory to Indemnitee; provided, however, that under no
circumstances may the Company assume the defense of any Proceeding brought by or
on behalf of the Company

     (b) After notice from the Company to Indemnitee of its election under
Section 6.2.(a) to assume the defense of any Proceeding, the Company will not be
liable to Indemnitee under this Agreement or otherwise for any Expenses
subsequently incurred by Indemnitee in connection with the defense of such
Proceeding other than expenses, including attorneys' fees, associated with
monitoring the Proceeding for purposes of ascertaining whether a conflict
between Indemnitee and the Company develops subsequent to the Company's
assumption of the defense of the Proceeding, reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ his or
her own counsel in such Proceeding, but all Expenses related thereto incurred
after notice from the Company of its assumption of the defense shall be at
Indemnitee’s expense unless:

- 6 -

--------------------------------------------------------------------------------

(i) the employment of counsel by Indemnitee has been authorized by the Company;

     (ii) after a Change in Control, the employment of counsel by Indemnitee has
been approved by the Independent Counsel;

     (iii) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between Indemnitee and the Company (or any other person or
persons included in the joint defense) or

     (iv) the Company has not within 30 calendar days employed counsel to assume
the defense of such Proceeding.

     (c) If the Company has selected counsel to represent Indemnitee and
Indemnitee reasonably objects to such counsel selected by the Company, then
Indemnitee shall be permitted to employ counsel of Indemnitee's choice, and the
fees and expenses of such counsel shall be at the expense of the Company;
provided, however, that such counsel shall be chosen from amongst the list of
counsel, if any, approved by any company with which the Company obtains or
maintains insurance. In the event separate counsel is retained by an Indemnitee
pursuant to this paragraph, the Company shall cooperate with Indemnitee with
respect to the defense of the Proceeding, including making documents, witnesses,
and other reasonable information related to the defense available to the
Indemnitee and such separate counsel pursuant to joint-defense agreements or
confidentiality agreements, as appropriate.

     6.3. Settlement of Claims. The Company shall not settle any Proceeding in
any manner that would impose any penalty or limitation on Indemnitee without
Indemnitee’s written consent.

7. NON-EXCLUSIVITY. The rights of Indemnitee hereunder shall be in addition to
any other rights

Indemnitee may have under the laws of the State of Delaware, the Company’s
articles of incorporation, by-laws, applicable law, or otherwise.

8. CONTRIBUTION. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee with
respect to any Proceeding, or any claim, issue, or matter in a Proceeding, and
the Company is jointly liable with Indemnitee for such Proceeding, claim, issue,
or matter, the Company, in lieu of indemnifying Indemnitee, shall contribute to
the amount incurred by Indemnitee (whether for judgments, fines, penalties,
excise taxes, amounts paid or to be paid in settlement or for reasonably
incurred Expenses in connection with such claim), in such proportion as is
deemed fair and reasonable in light of the circumstances. The following factors
shall be considered when determining the amount of such contribution: (i) the
relative benefits received by the Company and Indemnitee as a result of the
event(s) or transaction(s) giving cause to such Proceeding, claim, issue or
matter, and (ii) the relative fault of the Company (and their other directors,
officers, employees and agents) and Indemnitee in connection with such event(s)
or transaction(s).

9. EXCLUSION. This Agreement shall not apply to a disgorgement of profits made
from the purchase and sale by the Indemnitee of securities pursuant to Section
16(b) of the Securities Exchange Act of 1934 and amendments thereto or similar
provisions of any state statutory law or common law.

10. LIABILITY INSURANCE. To the extent the Company maintains an insurance policy
or policies providing directors’ or officers’ liability insurance, Indemnitee,
if a director or officer of the Company, shall be covered by such policy or
policies, in accordance with its or their terms.

- 7 -

--------------------------------------------------------------------------------

11. PERIOD OF LIMITATIONS. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of three years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such three-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.

12. AMENDMENT OF THIS AGREEMENT. No supplement, modification, or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall
operate as a waiver of any other provisions (whether or not similar), nor shall
such waiver constitute a continuing waiver. Except as specifically provided
herein, no failure to exercise or any delay in exercising any right or remedy
hereunder shall constitute a waiver thereof.

13. SUBROGATION. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

14. NO DUPLICATION OF PAYMENTS. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, by law, or otherwise) of the amounts otherwise
indemnifiable hereunder.

15. BINDING EFFECT. This Agreement shall be binding upon, inure to the benefit
of, and be enforceable by the parties hereto and their respective successors
(including any direct or indirect successor by purchase, merger, consolidation,
or otherwise to all or substantially all of the business and/or assets of the
Company), assigns, spouses, heirs, and personal and legal representatives. The
Company shall require and cause any of its successors

(including successors to all or substantially all of the business and/or assets
of the Company), to expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place. This Agreement shall continue in
effect regardless of whether Indemnitee continues to serve as a director,
officer, or employee of the Company, or of any other enterprise at the Company’s
request.

16. SEVERABILITY. If any provision (or portion thereof) of this Agreement shall
be held by a court of competent jurisdiction to be invalid, void, or otherwise
unenforceable, the remaining provisions shall remain enforceable to the fullest
extent permitted by law. Furthermore, to the fullest extent possible, the
provisions of this Agreement shall be construed so as to give effect to the
intent manifested by the provision held invalid, void, or unenforceable.

17. CHOICE OF LAW; SUBMISSION TO JURISDICTION; SERVICE OF PROCESS. This
Agreement shall be

governed by, and its provisions construed and enforced in accordance with, the
laws of the State of Delaware, without regard to any conflict of laws principles
that might apply the laws of any other jurisdiction. The Company and the
Indemnitee each hereby irrevocably and unconditionally agrees and consents to
the exclusive jurisdiction and venue of the courts of the State of Delaware for
all purposes in connection with any action, suit, or proceeding that arises out
of or relates to this Agreement. Each of the Company and the Indemnitee hereby

- 8 -

--------------------------------------------------------------------------------

consents to service of any summons, complaint, and any other process that may be
served in any such action by sending copies of such process under the procedures
set forth in Section 19.

18. PREVIOUS AGREEMENTS. To the extent that Indemnitee has a previous
indemnification agreement with or applicable to Company, the indemnification
rights and obligations of Indemnitee and the Company with respect to Proceedings
that arose or may arise from Indemnifiable Events occurring prior to the
Effective Date

(regardless of whether such Proceedings were or are initiated before, on or
after the Effective Date) shall be governed by such previous agreement and not
this Agreement.

19. NOTICES. All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed to the
Company at:



  InfoSpace, Inc.
Attention: General Counsel
601 108th Ave NE, Suite 1200
Bellevue, WA 98004






  and to Indemnitee at:






  [INSERT INDEMNITEE NAME
AND ADDRESS]




     All notices and other communications required or permitted hereunder shall
be in writing, shall be effective when received, and shall in any event be
deemed to be received (a) five days after deposit with the U.S. Postal Service
or other applicable postal service, if delivered by certified or registered
mail, postage prepaid, (b) upon delivery, if delivered by hand, or (c) one
business day after the business day of deposit with an overnight courier,
freight prepaid.

     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement as of the day specified above.



COMPANY:

InfoSpace, Inc.






By:
Name:
Title:






INDEMNITEE:






[Print Name]




- 9 -

--------------------------------------------------------------------------------